Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-5 has been considered but is moot
because the new ground of rejection does not rely on any reference applied in the prior rejection of
record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa (US11084449B2), henceforth referred to as Nagasawa, in view of Herzenstiel (US 20190248322 A1), henceforth referred to as Herzenstiel, in further view of Okada (WO 2019244763 A1), henceforth referred to as Okada.
Regarding Claim 1, Nagasawa discloses a state where the right bag body is wound clockwise from the both ends to the bent portion when viewed from above (Figures 7a-7c: left bag is wound counterclockwise, and thus winding the right bag clockwise), a state where the left bag body is wound counterclockwise from the both ends to the bent portion when viewed from above (Figures 7a-7c: left bag is wound counterclockwise), and the right bag body and the left bag body are configured to be deployed in such a manner that the right bag body and the left bag body are unwound from a state of being accommodated to reach positions in front of an upper body of an occupant to be seated on the seat (Paragraph [0043]: “When in a deployed configuration, the first and second lateral chambers 120 a, 120 b of the inflatable cushion 120 can each have a curved profile such that they are configured to be disposed around at least a portion of a torso of the occupant 54”). However, Nagasawa does not teach the airbags being fixed at both ends. Herzenstiel discloses an occupant protection device for a vehicle, the occupant protection device comprising: a right bag body and a left bag body (Figure 1B: airbag bodies on left and right of occupant), the right and left bag bodies being accommodated along at least both right and left side portions of a seat back portion of a seat of the vehicle (Paragraph [0040]: “The airbag assembly 100 may be coupled to the seat 52 of the vehicle in any suitable manner. For example, as illustrated in FIGS. 1A-1B” – attached on the left and right portions of the seatback), each of the right and left bag bodies being configured to be deployed between both ends thereof fixed to the seat;  (Claim 1: “a tension element comprising a first end secured to the inflatable airbag cushion and a second end; and a pretensioning mechanism secured to the second end of the tension element”), and an inflator configured to deploy the right bag body and the left bag body,  (Paragraph [0038]: “Likewise, the inflator assembly 105 may comprise a first inflator assembly 105 a and a second inflator assembly 105 b, wherein the first inflator assembly 105 a is coupled to the first lateral housing portion 110 a, and the second inflator assembly 105 b is coupled to the second lateral housing portion 110 b”), wherein each of the right bag body and the left bag body comprises a bent portion between both ends (Figures 3a and 3c: left and right airbag bodies 101 and 102 comprise a bent portion between the two ends), wherein the right bag body is accommodated in the seat back portion  (Figure 1B: airbag housing 110 accommodated in seat 52), wherein the left bag body is accommodated in the seat back portion (Figure 1B: airbag housing 110 accommodated in seat 52). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag structure of Nagasawa with the attachment points of Herzenstiel in order to better restrain the occupant (Paragraph [0055]: “so that the occupant 54 may be better restrained in the vehicle seating position 10”). Neither Nagasawa nor Herzenstiel teaches the airbag bodies being wound with both ends remaining outside the housing. Okada discloses a state where the right bag body is wound with the both ends located outside and the bent portion located inside (Figure 10: end of airbag 20 and inflator end 26 are outside the airbag container 40, while the bent portion of airbag 20 is located inside), and a state where the left bag body is wound with the both ends located outside and the bent portion located inside when viewed from above (Figure 10: end of airbag 20 and inflator end 26 are outside the airbag container 40, while the bent portion of airbag 20 is located inside). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag structure of Nagasawa and Herzenstiel with the winding of Okada in order to more easily deploy the wound airbag portion (Paragraph [0049]: “The bellows folded portion 72 is accommodated in a position above the roll folded portion 71 of the accommodation portion 40 in a state where the rear inflating portion 21 in the deployed state of the airbag 20 is folded in a bellows shape. It is easy to deploy before the part 71”).
Regarding Claim 2, Nagasawa, as modified, discloses and each of the right bag body and the left bag body is configured to be deployed such that the bent portion thereof reaches the positions in front of the upper body of the occupant seated on the seat (Figure 2C: Bent portion of airbag 120 is depicted in front of the upper body of the occupant).
Regarding claim 3, Nagasawa, as modified, discloses the bent portion is provided at either one of (i) a center of each of the right bag body and the left bag body, the center being equidistant from the both ends fixed and (Figure 2E: Airbag 120 has a bent portion in the middle of the airbag), and an upper position than the center (Figure 2E: Airbag 120 is depicted as having a constant bend).
Regarding claim 4, Nagasawa, as modified, discloses each of the right bag body and the left bag body is accommodated in a state of being wound from the bent portion thereof (Paragraph [0041]: “the inflatable cushion 120 may be rolled, folded, or otherwise compressed to fit within the housing 110”).
Regarding Claim 5, Nagasawa, as modified, discloses each of the right bag body and the left bag body is accommodated in a state of being wound from the bent portion thereof (Paragraph [0041]: “the inflatable cushion 120 may be rolled, folded, or otherwise compressed to fit within the housing 110”).
Regarding Claims 11 and 12, Nagasawa as modified does not teach the lengths of the airbags. However, Herzenstiel discloses a length of the right bag body after the inflator deploys the right bag body to break a seat cover of the seat and projecting out of the seat is longer than a direct distance from an upper right portion of the seat back portion of the seat to a front right portion of the seat portion to which two ends of the right bag body are respectively fixed (Figure 1a: forward most surface of inflatable cushion 120 has a length longer than the direct distance between the seat ends), and wherein the inflator deploys the right bag body with a length longer than the direct distance between the two fixed points of the right bag body (Figure 1a: inflatable cushion 120 has a length longer than the direct distance between the two ends), a length of the left bag body after the inflator deploys the left bag body to break a seat cover of the seat and projecting out of the seat is longer than a direct distance from an upper left portion of the seat back portion of the seat to a front left portion of the seat portion to which two ends of the left bag body are respectively fixed (Figure 1a: forward most surface of inflatable cushion 120 has a length longer than the direct distance between the seat ends), and wherein the inflator deploys the left bag body with a length longer than the direct distance between the two fixed points of the left bag body (Figure 1a: inflatable cushion 120 has a length longer than the direct distance between the two ends). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag structure of Nagasawa with the attachment points of Herzenstiel in order to absorb impact energy from a collision (Paragraph [0057]: “may permit the inflatable cushion 120 to be displaced forwardly such that impact energy of the occupant 54 is partially absorbed by the force controlled forward displacement of the inflatable cushion 12”). 
Regarding Claim 13, Nagasawa discloses the end of the right bag body and the end of the left bag body face each other  (Figure 7a: end of airbag 141 connected to inflator 54 faces towards the seat back, and thus faces towards the other airbag). However, Nagasawa does not disclose the airbag being stowed in a seat back. Herzenstiel discloses the airbag accommodated in the seat portion of the seat (Figure 1B: airbag housing 110 accommodated in seat 52). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag structure of Nagasawa with the housing location of Herzenstiel in order to better cushion a front seat passenger (Paragraph [0034]: “Certain embodiments of airbag assemblies that are disclosed herein are particularly well suited for cushioning a front-seat passenger, and may be mounted in a roof of a vehicle, or in a structure above a vehicle seating position, or within a seat-back portion of an occupant seat”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J O'NEILL whose telephone number is (571)272-4752. The examiner can normally be reached Mon - Fri: 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J O’NEILL/
Examiner, Art Unit 3614
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614